DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
In view of the Amendments to the Claims filed December 27, 2021, the rejections of claims 2 and 6 under 35 U.S.C. 112(b) previously presented in the Office Action sent November 22, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 27, 2021, the rejections of claims 1-7 under 35 U.S.C. 112(b) previously presented in the Office Action sent November 22, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung Min (KR 10-2016-0119465 included in applicant submitted IDS filed September 13, 2021) in view of Liu et al. (U.S. Pub. No. 2015/0243820 A1).
With regard to claim 1, Kim Kyung Min discloses a thermoelectric power-generation device comprising: 
a first flow path through which a first fluid flows (such as depicted in annotated Fig. 2 below, a first top flow path structurally capable of flowing a first fluid such as air); 

    PNG
    media_image1.png
    425
    626
    media_image1.png
    Greyscale

Annotated Fig. 2
a second flow path through which a second fluid that has a temperature difference with respect to the first fluid flows (such as depicted in annotated Fig. 2 above, a second bottom flow path structurally capable of flowing a second fluid such as air that has a temperature difference with respect to the first fluid flows); 
an insulating isolation plate configured to isolate the first flow path from the second flow path (140, Fig. 2); 
insulating outer layer isolation plates provided at outermost portions of layered flow paths including the first flow path and the second flow path (110 and 120, Fig. 2); 
a plurality of thermoelectric conversion units configured to generate power using the temperature difference (such as depicted in Fig. 2 and annotated Fig. 2’, a plurality of thermoconversion units each including vertically aligned thermoelectric elements 130/130a and components 143, 147, and 141); and 

    PNG
    media_image2.png
    405
    470
    media_image2.png
    Greyscale

Annotated Fig. 2’
electrodes provided at the outer layer isolation plates and configured to connect the plurality of thermoelectric conversion units with mutually different semiconductor polarities in series (111 and 121 depicted in Fig. 2 as provided at the cited outer layer isolation plates 110 and 120 and configured to connect the cited plurality of thermoelectric conversion units with mutually different semiconductor polarities in series), wherein 
the plurality of thermoelectric conversion units are disposed so as to straddle the first flow path and the second flow path (as depicted in Fig. 2, the cited plurality of thermoelectric conversion units are disposed so as to straddle the cited top first flow path and the cited bottom second flow path); wherein 
the plurality of thermoelectric conversion units include conductive members and are configured to extend into and block through-holes formed in the isolation plate (such as depicted in Fig. 2, the cited plurality of thermoelectric conversion units include conductive members, the combination of 143, 147, and 141 reading on the claimed conductive members as they form an electrically conductive member, and are configured to extend into and block through-holes 145 formed in the cited isolation plate 140), 
first thermoelectric conversion elements disposed at the first flow path and connected to the conductive members (such as the top thermoelectric conversion elements 130/130a depicted in Fig. 2 as disposed at the cited top first flow path and connected to the cited conductive members 143/147/141), and 
second thermoelectric conversion elements disposed at the second flow path (such as the bottom thermoelectric conversion elements 130/130a depicted in Fig. 2 as disposed at the cited bottom second flow path),
the first and second thermoelectric conversion elements being connected to the conductive members (as depicted in Fig. 2, the cited first and second thermoelectric conversion elements being connected to the cited conductive members 143/147/141) and
having same sectional shapes as the conductive members (the cited first and second thermoelectric conversion elements are cited to read on the claimed “having same section shapes as the conductive members” because they are depicted in Fig. 2 and annotated Fig. 2’’ below as having section shapes, such as the shape of the top thermoelectric conversion element 130/130a and the shape of annotated Fig. 2’’ below as component 143 having an extended rectangular shape, component 141 having an extended rectangular shape, and component 147 having an extended rectangular shape); and wherein 

    PNG
    media_image3.png
    612
    311
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    546
    499
    media_image4.png
    Greyscale

Annotated Fig. 2’’
the first thermoelectric conversion elements and the second thermoelectric conversion elements have a mutually same semiconductor polarity (as depicted in Fig. 2, the cited first thermoelectric conversion elements, top 130/130a, and the cited second thermoelectric conversion elements, bottom 130/130a, have a mutually same semiconductor polarity).

Min does not disclose wherein the conductive members are made of metal.
[0032]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected a metal material as suggested by Liu et al. for the material of the electrode component of the cited conductive members of Min because the selection of a known material based on its suitability for its intended use, in the instant case an electrode material for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07). The cited conductive members of Min, as modified above, is cited to read on the claimed “are made of metal” because they include metal material. 
With regard to claim 4, independent claim 1 is obvious over Min in view of Liu et al. under 35 U.S.C. 103 as discussed above. Min discloses wherein
the electrodes are disposed so as not to project outward beyond an outer surface of the outer layer insolation plates (as depicted in Fig. 2, the cited electrodes 111 and 121 are disposed so as not to project outward beyond an outer surface of the cited outer layer insolation plates 110 and 120).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Kyung Min (KR 10-2016-0119465 included in applicant submitted IDS filed September 13, 2021) in view of Liu et al. (U.S. Pub. No. 2015/0243820 A1), as applied to claims 1 and 4 above, and in further view of Sharp et al. and Venkatasybramanian et al. (U.S. Pub. No. 2003/0230332 A1).
With regard to claim 2, independent claim 1 is obvious over Min in view of Liu et al. under 35 U.S.C. 103 as discussed above.

However, the duplication of parts is a matter of obviousness (see MPEP 2144.04 VI B). Sharp et al. teaches a thermoelectric device (see Abstract) and teaches have multiple stages, such as three stacked on top of each other, achieves increased efficiency (see [0006] and [0048]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the thermoelectric device of Min to include an additional stage of thermoelectric elements stacked on top, as exemplified in Sharp et al., because it would have led to an increased conversion efficiency. 
Min, as modified by Sharp et al. above, teaches wherein the cited first flow path (upper flow path in Fig. 2 of Min) is disposed so as to be sandwiched by a plurality of the second flow paths (such as the cited bottom second flow path depicted in Fig. 2 of Min and the additional stage on top of the cited first flow path, as modified by Sharp et al., which would provide for another similar second flow path).
Min, as modified above, teaches one type of series connected thermoelectric units (see Fig. 2 of Min) but does not teach the series connected thermoelectric units that would provide for the claimed mutually different semiconductor polarities are joined to each other at the first flow path.
However, Venkatasybramanian et al. teaches a thermoelectric power-generation device (see Title) and teaches a type of series electrical connection of thermoelectric units 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the design of the series connected thermoelectric units of Min, as modified above, for the design of the series connected thermoelectric units of Venkatasybramanian et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a multi-stage design for series connection of thermoelectric units, supports a prima facie obviousness determination (see MPEP 2143 A). Min, as modified to include the design of the series connected thermoelectric units of Venkatasybramanian et al., provides for the claimed mutually different semiconductor polarities are joined to each other at the first flow path as the design for the series connection cited in Venkatasybramanian et al. would provide for joining of opposite polarity semiconductors.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Kyung Min (KR 10-2016-0119465 included in applicant submitted IDS filed September 13, 2021) in view of Liu et al. (U.S. Pub. No. 2015/0243820 A1), as applied to claims 1 and 4 above, and in further view of Johnson et al. (U.S. Patent No. 6,121,539).
With regard to claim 3, independent claim 1 is obvious over Min in view of Liu et al. under 35 U.S.C. 103 as discussed above. 
Min does not disclose wherein the electrodes are secured to the outer layer isolation plates with a swaging structure and wherein the electrodes are not in contact with the first fluid or the second fluid.

Johnson et al. teaches placing the electrodes at the cited outer layer isolation plates (see electrodes 30 depicted in Fig. 8d as provided at the cited outer layer isolation plates 40). 
Johnson et al. teaches the electrodes are secured to the outer layer isolation plates with a swaging structure (“swaging structure” is interpreted to include a structure with a varied cross-section; see Fig. 8d depicting a structure within each cited outer layer isolation plates 40 that has a horizontal cross section spanning the distance of electrode 30 which changes to a smaller horizontal cross section spanning the distance of thermoelectric legs 36/38 which is cited on the claimed “swaging structure” as the cited via in each outer layer isolation plates 40 includes different cross-sections which secures electrodes 30).
Johnson et al. teaches the embedded electrodes at the cited outer layer isolation plates provides for environmentally protected interconnecting structures (see line 8-14, column 10).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the top most and bottom most electrodes of Min to include embedding them into the cited outer layer isolation plates, as suggested by 
Min, as modified by Johnson et al. above, teaches wherein the electrodes are not in contact with the first fluid or the second fluid because embedding the top and bottom most electrodes suggested by Johnson et al. would provide for the cited electrodes 111 and 112 not in contact with the cited first fluid and cited second fluid as the cited electrodes are embedded in the cited outer layer isolation plates 110 and 120).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Kyung Min (KR 10-2016-0119465 included in applicant submitted IDS filed September 13, 2021) in view of Liu et al. (U.S. Pub. No. 2015/0243820 A1), as applied to claims 1 and 4 above, and in further view of Kegasa et al. (JP 2007-88039 included in applicant submitted IDS filed July 10, 2020).
With regard to claims 6 and 7, independent claim 1 is obvious over Min in view of Liu et al. under 35 U.S.C. 103 as discussed above.
Min does not disclose wherein at least one of the outer layer insolation plates and/or the isolation plate includes a metal plate that does not have electrical continuity with the thermoelectric conversion units.
However, Kegasa et al. discloses a thermoelectric device (see Title) and discloses an isolation plate can include a metal plate (see [0041]) and the metal plate does not have electrical continuity with the thermoelectric conversion units (see [0041] teaching a heat insulating material and a heat and electrical defective conductor material such as a ceramic and synthetic resin).

Min, as modified by Kegasa et al. above, teaches wherein each metal plate is disposed so as not to be in contact with the first fluid or the second fluid as the cited metal plate, suggested by Kegasa et al., includes a heat insulating material and a heat and electrical defective conductor material such as a ceramic and synthetic resin.

Response to Arguments
Applicant’s arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.
Applicant notes in the response that support for the newly added claims limitations are found in Fig. 2 and [0030].
It is noted [0030] teaches same sectional shapes as circles in the XY plane.
Fig. 2 is in the XZ plane, and the thermoelectric conversion elements 32/42 are depicted as having extended rectangular sectional shapes and the conductive members 31 are depicted as having square sectional shapes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 14, 2022